Citation Nr: 1017992	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide exposure.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2007 and 
January 2009 by the Des Moines, Iowa, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 2010, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

Although the RO reopened the Veteran's claim for entitlement 
to service connection for PTSD and denied the claim of the 
merits in an April 2009 statement of the case, the Board 
finds the Veteran's July 2007 correspondence may be 
reasonably construed as a notice of disagreement from the 
original February 2007 denial of entitlement to service 
connection for PTSD.  See 38 C.F.R. § 20.201 (2009).  The 
Veteran was fully informed of the reasons and bases for the 
denial on the merits and all applicable laws and regulations.  
The Board finds he is not prejudiced by this determination 
that his appeal arises from the decision on his original 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that an initial claim 
of entitlement service connection for PTSD should also be 
read as including other psychiatric disorder diagnoses 
reasonably raised by the symptoms described and all 
information obtained in support of the claim.  However, in 
this case service connection for atypical depression was 
denied in a September 2001 rating decision and again in a 
January 2009 rating decision; however, there is no indication 
of an application to reopen or appeal this specific claim.  
The Veteran has clearly indicated his intention to appeal the 
issue of service connection for PTSD only.

In an August 2008 VA report of contact the Veteran expressed 
his desire to reopen his claim for entitlement to service 
connection for hearing loss.  In a January 2009 rating 
decision, the RO denied the Veteran's request to reopen this 
claim; notice of this decision was issued to the Veteran on 
January 12, 2009.  At the January 2010 Board hearing, it was 
asserted that the Veteran thought that his notice of 
disagreement as to the issue of service connection for 
tinnitus included the disagreement with the denial of service 
connection for hearing loss as he thought the hearing loss 
was part of tinnitus.  At the hearing, the Veteran's 
representative indicated that he would be submitting a 
written notice of disagreement with the RO as to the hearing 
loss issue.  That notice of disagreement is not of record.  
The Board also notes that VA treatment records indicate the 
Veteran's tinnitus is secondary to high-tone sensorineural 
hearing loss.  As the tinnitus issue developed for appellant 
review is inextricably intertwined with the Veteran's request 
to reopen his hearing loss claim, these matters must be 
remanded for appropriate development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

The issue of whether new and material evidence has been 
received to reopen claim for entitlement to service 
connection for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Type II diabetes mellitus, to include as a result of 
herbicide exposure, was not manifest during active service 
and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

3.  PTSD was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2005, November 2006, and May 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2008.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes service treatment 
and personnel records, service department reports, VA and 
private treatment records, a December 2008 VA examination 
report, and the Veteran's statements and hearing testimony in 
support of his claims.  The Board notes that the Veteran's 
reported stressor of having investigated a motor vehicle 
accident in July 1967 which involved the death of two 
servicemen is conceded for the purpose of this decision.  
Although his direct involvement in the incident is not 
demonstrated by the available evidence, the Board finds his 
report of participation is consistent with his duties as a 
military policeman at that time.  

The Board finds that the Veteran was adequately notified of 
the information necessary to substantiate his diabetes 
mellitus claim, but that he has provided no probative 
supporting evidence demonstrating any actual exposure to 
Agent Orange and has identified no existing records in the 
custody of a Federal department or agency pertinent to this 
claim.  Service records show Agent Orange was used at Fort 
Gordon, Georgia, from July 15, 1967, to July 17, 1967, and 
that the Veteran served on temporary duty at Fort Gordon from 
May 8, 1967, to May 24, 1967.  The Board finds the Veteran's 
claim that his temporary duty at Fort Gordon was extended 
into July 1967 is inconsistent with contemporaneous service 
department records.  In fact, correspondence dated July 11, 
1967, shows the Veteran was notified at his unit in Fort 
Stewart, Georgia, of a letter of commendation received by his 
superior officer indicating he had returned from Fort Gordon 
several days before the documented use of Agent Orange.  The 
service department in January 2006 also reported there were 
no records indicating the Veteran was exposed to herbicides 
during active service.  Social Security Administration (SSA) 
reports show the Veteran's claim for benefits was denied, but 
without any indication as to the date of that claim or 
whether any pertinent medical records were associated with 
the claim.  The Veteran has identified no existing treatment 
records that should be obtained for an adequate determination 
as to the matters addressed in this decision.  Therefore, the 
Board finds that further attempts to obtain additional 
evidence would be futile.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, there is no indication that the 
Veteran's diabetes mellitus may be associated with an 
established event, injury, or disease during active service.  
Therefore, an additional VA medical opinion as to this matter 
is not required.

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that a VA medical 
opinion obtained in this case as to the PTSD issue on appeal 
is adequate as it is predicated on a substantial review of 
the record and medical findings and considers the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to this issue has been 
met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.


Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including diabetes mellitus, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war or 
during peacetime after January 1, 1947, and certain chronic 
diseases become manifest to a compensable degree within an 
applicable time period, such disease shall be presumed to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

VA regulations provide that type II diabetes mellitus 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder 
or diabetes mellitus.  The Veteran's January 1968 separation 
examination revealed no clinical abnormalities.  

In statements and testimony in support of his claims the 
Veteran asserted that his diabetes mellitus was first 
manifest in approximately 1998 and that it developed as a 
result of his exposure to herbicides during active service.  
He reported he did not serve in Vietnam, but that he had seen 
herbicides being sprayed on bases where he served.  He also 
asserted that he had PTSD as a result of traumatic events 
associated with the deaths of two servicemen in July 1967 as 
a result of a motor vehicle accident while he was serving as 
a military policeman.  He submitted a copy of a photograph he 
stated was taken in 1967 which included a shrub he claimed 
was killed by herbicide.  He testified that he was considered 
to be a borderline diabetic before he was provided a 
diagnosis of diabetes mellitus and that he used alcohol for 
many years after service to cope with his memories associated 
with deaths of the two servicemen at Fort Stewart.  He also 
reported that he had been given medication to help him sleep, 
but he was unable to recall if he had been provided a 
diagnosis of PTSD.

Service department records show chemical agents were used in 
areas in Georgia in 1964 and 1968 and that Agent Orange was 
used at Fort Gordon, Georgia, from July 15, 1967, to July 17, 
1967.  The service department reported in January 2006 that 
there was no record of the Veteran having been exposed to 
herbicides during active service.  In November 2008, the 
service department verified that two servicemen from Fort 
Stewart, Georgia, died as a result of injuries sustained on 
July 29, 1967.  A copy of a newspaper article submitted by 
the Veteran indicates the servicemen died as a result of a 
motor vehicle accident.

VA treatment records include diagnoses of type II diabetes 
mellitus and indicate a date of onset in 2001.  A November 
2005 Agent Orange examination included a diagnosis of type II 
diabetes mellitus with a remote possibility of exposure to 
Agent Orange during service at Fort Gordon in July 1967.  

A December 2008 VA PTSD examination report included an Axis I 
diagnosis of atypical depression with sleep disturbance.  The 
examiner summarized the evidence of record including the 
findings of a June 1995 VA examination of chronic atypical 
depression, mood disorder due to a cerebrovascular accident 
with depressive features, and alcohol dependence in 
remission.  It was the examiner's opinion that the Veteran 
did not meet the criteria for a diagnosis of PTSD because his 
report of symptoms was quite minimal, impoverished, and not 
credible or consistent.  It was noted that he had gone 
approximately 39 years without bringing up symptoms 
associated with an accident at Fort Stewart and that his 
report of symptoms could not be taken as valid or reliable.  

Based upon the evidence of record, the Board finds that type 
II diabetes mellitus and PTSD were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.  
There is no probative evidence of any event in service 
related to the development of diabetes mellitus nor of any 
related symptomatology having continued since active service.  
This disorder is not shown by competent evidence to have been 
incurred during or as a result of service and the earliest 
medical report of the disability was provided approximately 
thirty years after the Veteran's discharge from active 
service.  The December 2008 VA examiner's opinion is 
persuasive that the criteria for a diagnosis of PTSD are not 
met.  

The Federal Circuit has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, the claims for 
entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for type II diabetes 
mellitus to include as a result of herbicide exposure is 
denied.

Entitlement to service connection for PTSD is denied.


REMAND

As noted in the Introduction above, the Board finds the 
Veteran's request to reopen his hearing loss claim is 
inextricably intertwined with the tinnitus issue on appeal as 
there is an indication in the record that the Veteran's 
tinnitus may be secondary to his hearing loss.  See 38 C.F.R. 
§ 3.310 (2009); see also Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated).  At 
the January 2010 Board hearing, the Veteran's representative 
indicated that he would be submitting a notice of 
disagreement with the January 2009 rating decision that 
denied the Veteran's request to reopen his claim of 
entitlement to service connection for hearing loss.  The 
AMC/RO should determine whether such a notice of disagreement 
was received by VA and then take all appropriate action.  If 
not, then the AMC/RO should readjudicate the Veteran's 
request to reopen the claim for service connection for 
hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should determine whether 
a timely notice of disagreement has 
been filed as to the January 2009 
rating decision denying the Veteran's 
request to reopen his claim of 
entitlement to service connection for 
hearing loss.  The AMC/RO should then 
take all appropriate indicated action 
to include notice of the action and 
appellate rights to the Veteran.  If a 
timely notice of disagreement is not of 
record, then appropriate efforts must 
be taken to adequately develop and 
adjudicate the Veteran's request to 
reopen his hearing loss claim.  The 
Veteran and his representative should 
be notified of the determination and 
advised that additional action is 
required to perfect an appeal of any 
adverse decision for Board review.  

2.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issue remaining on appeal and 
readjudicate the issue of whether new 
and material evidence has been received 
to reopen the claim of entitlement to 
service connection for tinnitus.  All 
applicable laws and regulations should 
be considered to include the applicable 
laws and regulations governing 
secondary service connection, if 
appropriate.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


